               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII

ADMOR HVAC PRODUCTS, INC.,    )      Civ. No. 19-00068 SOM-KJM
                              )
         Plaintiff,           )      FINDINGS OF   FACT, CONCLUSIONS
                              )      OF LAW, AND   ORDER DENYING
          vs.
                              )      PLAINTIFF’S   MOTION FOR
ROBERT SONNY LESSARY and      )      PRELIMINARY   INJUNCTION
HICOUSTIX LLC,                )
                              )
         Defendants.          )
_____________________________ )


     FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER DENYING
          PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

I.        INTRODUCTION.

          Plaintiff Admor HVAC Products, Inc. (“Admor”), seeks a

preliminary injunction against its former employee Defendant

Robert Sonny Lessary and his company, Defendant Hicoustix LLC

(“Hicoustix”) (together, “Defendants”).   ECF No. 10.   While

working as a salesperson for Admor, Lessary allegedly began

soliciting business for his own company, Hicoustix, which was in

competition with Admor.   Admor asserts nine causes of action

against Defendants: (1) violation of the Defend Trade Secrets

Act, 18 U.S.C. § 1836; (2) violation of the Racketeer Influenced

and Corrupt Organizations Act, 18 U.S.C. § 1962; (3) breach of

the duty of loyalty; (4) unfair competition under 15 U.S.C.

§ 1125(a); (5) unfair competition under § 480-2 of Hawaii

Revised Statutes; (6) tortious interference with prospective
business advantage; (7) tortious interference with business

relations; (8) conversion; and (9) unjust enrichment.

ECF No. 1.

           Admor’s motion seeks an injunction:

           1. Preserving the status quo preventing
           Defendants from servicing any [and] all
           entities and individuals who were Admor
           customers and vendors [] as of April 1,
           2018.

           2. Ordering the in camera production of the
           customer and vendor lists for Admor as of
           April 1, 2018 and Defendants as of December
           1, 2018 to assist the Court in determining
           customers and vendors covered by the
           preliminary injunction.

           3. Prohibiting Defendants and anyone acting
           in concert with them from (i) possessing,
           using, and/or disclosing Admor’s
           confidential/proprietary/trade secret
           information; (ii) accounting for and
           returning any and all
           confidential/proprietary/trade secret
           information to Admor; and (iii) otherwise
           unfairly competing with Admor.

ECF No. 10, PageID # 83.

           The court held an evidentiary hearing on the motion on

April 16, 2019.      Prior to the hearing, the parties submitted

Proposed Findings of Facts and Conclusions of Law (“Proposed

FoF/CoL”).      ECF Nos. 28, 29.   In its Proposed FoF/CoL, Admor

appeared to amend the relief sought in its motion, requesting an

injunction: 1


1 Admor has not formally amended its motion for preliminary
injunction. While making an objection at the hearing on April
                                2
          (1) that prevents Defendants from servicing
          any and all entities and individuals who
          were Admor customers and vendors as [of]
          December 19, 201[8], the date of Lessary’s
          termination of employment from Admor;

          (2) ordering the in camera production of the
          customer and vendor lists for Admor from
          January 1, 2018 to December 19, 2018, and
          Defendants as of January 1, 2018, to assist
          the Court in determining customers and
          vendors covered by the preliminary
          injunction;

          (3) prohibiting Defendants and anyone acting
          in concert with them from (i) possessing,
          using, and/or disclosing Admor’s
          confidential/proprietary/trade secret
          information; (ii) using Admor’s name,
          symbols, and logos; and (iii) otherwise
          unfairly competing with Admor; and

          (4) requiring Defendants to account for and
          return any and all
          confidential/proprietary/trade secret
          information to Admor.

ECF No. 29, PageID # 498 (emphases and spacing added). 2

          Admor does not show entitlement to either version of

requested relief.   The court denies Admor’s motion for

preliminary injunction and enters the following Findings of

Fact, Conclusions of Law, and Order.



16, 2019, Admor’s counsel stated only that “the relief asked for
in the complaint has been revised in the written submissions on
the motions.” ECF No. 53, PageID # 805.

2 On April 26, 2019, each party submitted an updated Proposed
FoF/CoL that included transcript citations. ECF Nos. 54, 56.
The court also allowed each party to submit a substantively
amended Proposed FoF/CoL, which both parties did. ECF Nos. 59,
62.
                                3
II.       FINDINGS OF FACT.

          Whenever, in the following discussion, this court has

mistakenly designated as conclusions of law what are really

findings of fact, and vice versa, the court’s statements shall

have the effect they would have had if properly designated.     For

ease of reference to particular findings and conclusions in

later proceedings, the findings and conclusions are presented in

numbered paragraphs.   The court does not recite all evidence

presented during the evidentiary hearing on April 16, 2019,

rather discussing evidence relevant to the court’s ruling on

Admor’s motion for preliminary injunction.

          The evidentiary hearing was conducted in accordance

with this court’s procedures for civil nonjury trials, which are

reproduced, in substantially the same form followed here, in

Appendix A to this court’s decision in Kuntz v. Sea Eagle Diving

Adventures Corp., 199 F.R.D. 665 (D. Haw. 2001).   Direct

testimony was presented by written declarations, with witnesses

then subject to live cross-examination and redirect examination

unless waived.

          At the hearing, Admor presented testimony by Andrew

Santos, Georgina Fuerte, and Rogen Gaspar.   Lessary presented

testimony by himself, Anthony Ornellas, Michael Goodnight,

Steven Allende, and Mario Geronimo.   The parties also submitted



                                 4
“Stipulated Facts For Evidentiary Hearing.”      ECF No. 30 (“Stip.

Facts”).

           Based on the testimony presented at the hearing, the

Stip. Facts, and the exhibits received into evidence, the court

finds that the following facts have been established by a

preponderance of the evidence.

           Admor’s Business in Heating, Ventilation, and Air
           Conditioning (“HVAC”).

           1.    Admor is a Hawaii corporation that has been doing

business in Hawaii since at least 1995.     Stip. Facts ¶ 1.    Admor

is a wholesale distributor of HVAC products and accessories.

Through its approximately 30 employees, it provides quality HVAC

and insulation products, training, and support to contractors,

architects, and engineers.    Id. ¶¶ 4-6.

           2.    At all relevant times, Admor was involved in

interstate commerce; its business regularly required the

shipment of products across state lines.      Indeed, most of

Admor’s regular vendors were and are located outside of Hawaii.

Id. ¶¶ 11, 50.

           3.    Admor’s revenue is driven by two groups: the

contractors and subcontractors that make up most of its

customers, and its vendors.    Id. ¶¶ 5, 9.

           4.    Admor’s salespeople meet with customers, discuss

product lines required for customers’ projects, and provide

customers with quotes for those products.      The salespeople then
                                5
coordinate with Admor’s vendors and execute sales orders for the

customers’ requested products.    The products are shipped to a

customer’s job site, either from the vendor directly or from

Admor’s warehouse, where it keeps “stock” equipment and

products.    Id. ¶ 10.

            5.   To sell products, salespeople need extensive

training so that they know how the products work and can explain

to customers why certain products should be used on certain

projects.    Some vendors impose minimum training requirements on

salespeople who sell their products.     Id. ¶¶ 12-13.

            Lessary’s Employment as an Admor Salesperson.

            6.   Lessary is a resident of and domiciled in Hawaii.

Id. ¶ 2.    From 2005 until May 2009, he worked as a sales

representative for G.W. Killebrew Co., Inc. (“Killebrew”), where

he sold drywall products and acoustical paneling and ceilings to

drywall contractors.     ECF No. 49: Amended Declaration of Robert

Sonny Lessary (“Lessary Decl.”) ¶¶ 19, 21, 22.     Lessary was

employed by Admor as a salesperson from February 2010 until

December 2018.    Stip. Facts ¶ 7.

            7.   Several contractors who worked with Lessary at

Killebrew followed him to Admor because of the relationships

they had with him.    See ECF No. 47: Amended Declaration of

Anthony Ornellas (“Ornellas Decl.”) ¶¶ 1-5; ECF No. 41:

Declaration of Michael Goodnight (“Goodnight Decl.”) ¶¶ 1-4; ECF

                                     6
No. 48: Amended Declaration of Steven Allende (“Allende Decl.”)

¶¶ 1-5; ECF No. 39: Declaration of Mario C. Geronimo (“Geronomio

Decl.”) ¶¶ 1-5; Lessary Decl. ¶¶ 25-26.

            8.    Lessary had no noncompete agreement,

nonsolicitation agreement, confidentiality contract, or

nonacceptance-of-business agreement with Admor.     Stip. Facts

¶¶ 17-19.

            9.    While employed by Admor, Lessary received a

salary plus commissions and was reimbursed for his cellphone and

car-related expenses.    Id. ¶¶ 7, 8.   Admor also provided Lessary

with training in several product lines.    Id. ¶ 15; ECF No. 63:

Amended Declaration of Andrew Santos (“Santos Decl.”) ¶ 39;

Exhibit Nos. P-51, P-53, P-53, P-54.

            10.   For a period of time during his employment with

Admor, Lessary paid the salary of his two administrative

assistants, Raena and Moi.    Stip. Facts ¶ 21.   In addition,

Lessary relied on the support staff in several Admor

departments, including the accounting, warehouse, credit,

collections, order processing, and delivery departments.      Santos

Decl. ¶ 47.

            11.   Lessary was Admor’s primary “insulation guy,”

managing the customer and vendor sides of Admor’s insulation

business.    He was trusted and given discretion in his job

responsibilities.    Stip. Facts ¶¶ 20, 35, 36.   He managed two

                                   7
separate divisions at Admor: one in which he sold insulation and

acoustical ceilings to drywall subcontractors, and another in

which he sold insulation and sheet metal products and

accessories to HVAC sheet metal and mechanical contractors.

Lessary Decl. ¶ 28.

           12.   Rockfon, F-Sorb, and Service Partners became

Admor vendors during Lessary’s employment.    Lessary was the

principal and only contact at Admor for these vendors.      Stip.

Facts ¶¶ 32, 54.    Rockfon, F-Sorb, and Service Partners

generated $2,105.799.13 in gross sales for Admor in 2018.

Santos Decl. ¶ 45.    Lessary was the only Admor salesperson with

the requisite training to sell Rockfon, and he knew the Rockfon

product better than Admor’s other salespeople.    Stip. Facts

¶ 33.   He was also the salesperson at Admor who knew the F-Sorb

product best.    Id. ¶ 34.

           13.   Lessary was also the salesperson at Admor closest

to CD Builders, BEK, PMJ Builders, JDH, Protech Roofing, and

Haas Insulation, all of which were contractors who were among

Admor’s customers.    He was the primary contact at Admor for

these contractors, though in some cases they also communicated

with his administrative assistants and Admor’s accounting

department.   ECF No. 31-1: Deposition of Andrew Santos taken

March 12, 2019 (“Santos Depo.”) at 64:22-65:4, 70:5-11, 75:24-

76:4, 87:12-88:4, 89:20-90:2, 90:22-91:4.

                                  8
            Admor’s Protection of Customer and Vendor
            Information.

            14.   Admor’s Employee Handbook refers to information

about customers as protected information.    Stip. Facts ¶ 25.     On

December 14, 2010, Lessary signed a “Receipt and Acknowledgment

of Admor Group, Inc’s Employee Handbook,” which states, “I have

received and read a copy of Admor Group, Inc’s Employee

Handbook.    I understand that the policies and benefits described

in it are subject to change at the sole discretion of Admor

Group Inc. at any time.”    Id. ¶ 26; Exhibit No. P-1 at 1.

            15.   Lessary received a copy of the 2015 version of

the Admor Employee Handbook.    Stip. Facts ¶ 27.   That version

includes a clause stating:

            NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

            Employees are expected not to disclose to
            persons outside the Company any business
            information which is confidential or
            proprietary in nature. Employees must
            maintain the confidentiality of the
            Company’s business information, including
            but not limited to, business plans and
            strategies, business opportunities, company
            financial information (e.g., profit and loss
            statement, investment returns, accounts
            receivable), information regarding company
            purchases and sales, customer lists,
            customer contact information, and
            manufacturing methods and processes. If you
            are in doubt as to whether particular
            internal business information is
            confidential or proprietary, you should
            consult with your supervisor before
            disclosing such information to third
            parties.

                                   9
Exhibit No. P-2 at 40.

           16.   Admor has a customer and vendor database that

includes information such as names, phone numbers, email

addresses, payment history, purchase orders, and history of

purchase orders.    Stip. Facts ¶ 22.   It has taken Admor 25 years

to compile this information.    Santos Decl. ¶ 53.

           17.   Not all of the information in the database is

kept confidential.    Admor advertises vendor product lines on its

business line card.   ECF No. 53, PageID # 807 (Santos testimony

during cross examination).    However, the combination of all

information in the database is not publicly available.     Id. at

# 847 (Santos testimony during re-direct).

           18.   In the database, Admor employees and salespeople

can create sales orders and access certain information about

customers, including order history and trends.     The only people

at Admor who can change customer information are Georgina Fuerte

(Admor’s Finance Manager, Secretary, Treasurer, and Director)

and Admor’s accountants.    Only Andrew Santos, Admor’s President,

and the accountants can open or close a customer account.     ECF

No. 35: Declaration of Georgina Fuerte (“Fuerte Decl.”) ¶ 6.

The database is secured with a 4-digit security password.     Stip.

Facts ¶ 23.   Only current employees have access to the database.

Fuerte Decl. ¶ 7.    The database includes 2,042 customers and 423

vendors.   Stip. Facts ¶¶ 28, 30.     That number includes past or

                                 10
inactive customers and vendors, but Admor’s active customers

number 211, and its active vendors number 199.    Fuerte Decl.

¶ 4; ECF No. 53, PageID #s 803-04 (Santos testimony during cross

examination).

          19.   Admor has security cameras in its warehouse and

administrative business space.    Stip. Facts ¶ 24.

          20.   Lessary had access to the customer and vendor

database while employed at Admor.    Fuerte Decl. ¶¶ 7, 10, 13.

Admor’s best estimate is that Lessary worked with approximately

100 customers and 23 vendors while employed by Admor.    Stip.

Facts ¶¶ 29, 31.

          21.   Admor has no evidence that Lessary has lists of

Admor’s customers or vendors, or that he took such lists with

him when he left Admor.   Santos Depo. at 20:19-21:13.   Nor does

Admor have evidence that Lessary took pricing or costing

information when he left Admor.    Id. at 43:6-44:25.

          Lessary’s Formation and Running of Hicoustix
          While Employed by Admor.

          22.   In or possibly before April 2018, while employed

by Admor, Lessary began a business called Hicoustix that

competed with Admor.   Stip. Facts ¶ 37.

          23.   Hicoustix is a Hawaii limited liability company

that provides insulation and other product lines to

consumers/contractors.    Such products are regularly shipped

across state lines to Hawaii.    Id. ¶¶ 3, 39, 51.
                                  11
          24.   On August 2, 2018, Hicoustix was registered to do

business in Hawaii as a member-managed company with Lessary as

the sole member.    Hicoustix acts through Lessary.   Id.

¶¶ 38, 49.

          25.   While employed by Admor, Lessary sent carbon

copies of emails to his Admor email address when doing business

from his Hicoustix email address, and vice versa.     Id. ¶ 52;

see, e.g., Exhibit Nos. P-3, P-4, P-6, P-7, P-10, P-11, P-22.

In some of his emails, Lessary included pricing information for

certain products.    Exhibit No. P-20 at 128-29; Exhibit No. P-30;

see also ECF No. 53, PageID #s 949-50, 957 (Lessary testimony

during cross examination).    When communicating with clients and

vendors from his Admor email address, Lessary referred to a

partnership between Admor and Hicoustix and/or to an arrangement

in which Hicoustix received a commission for Admor sales.     See

Exhibit P-9 at 77 (email correspondence with Bill Devin of

Regupol America dated February 20, 2018, in which Lessary stated

that “you’d just have to collect from ADMOR and pay out a

commission check to HICOUSTIX”); Exhibit No. P-12 (email

correspondence with Dennis Wakaluk of Rockfon dated May 2, 2018,

in which Lessary stated that “I feel the ADMOR+HICOUSTIX

partnership has helped to keep a project”); Exhibit No. P-23

(email correspondence with Kerrie Duncan of Soundseal dated

September 18, 2018, in which Duncan asked Lessary for “full

                                 12
information for Hicoustix for your commission”); Exhibit No. P-

25 at 142 (email correspondence with Marc Sawyer of Soundseal

dated September 28, 2018, in which Lessary wrote to “check[] if

10% in for HICOUSTIX or not”).

          26.   At least one Admor customer expressed confusion

in response to Lessary’s representation that Admor and Hicoustix

were affiliated.   See Exhibit No. P-25 (Marc Sawyer of Soundseal

stating, “I’m unaware of a 10% adder for HICOUSTIX??   Sorry, I’m

not familiar with this arrangement.”).

          27.   Admor had not authorized Lessary to say that

Admor and Hicoustix were affiliated.   Santos Decl. ¶ 65.

Nevertheless, while on the job and acting as Admor’s agent,

Lessary sought projects and consumers for Hicoustix.   Stip.

Facts ¶ 53; see also Exhibit P-9 at 74 (email correspondence

with Bill Devin of Regupol dated February 21, 2018, in which

Lessary stated, “HICOUSTIX is a new rep agency I started late

last year to push specs for ROCKFON (an acoustical tile line

distributed by ADMOR)”); Exhibit No. P-24 (email correspondence

with Chris Hong of Chris Hong Design dated September 25, 2018,

in which Lessary stated, “I’ve been putting together a pretty

great collection of products under my rep agency company called

HICOUSTIX”); Exhibit No. P-26 (email correspondence with David

Sundberg of BEK Inc. dated November 9, 2018, in which Lessary



                                 13
stated, “I represent Lumicor via HICOUSTIX and not ADMOR, so

I’ll reply officially from there”).

          28.   Rogene Gaspar and her husband run Noho‘ana

Builders LCC (“Noho‘ana”) and began doing business with Admor in

June 2018 on a project using Rockfon products.       Lessary was

Gaspar’s contact at Admor.    ECF No. 36: Declaration of Rogene

Gaspar (“Gaspar Decl.”) ¶¶ 3-5.

          29.   In text messages regarding Noho‘ana’s payment for

the Rockfon products, Lessary stated, “Aloha Rogene, [this is]

Sonny with Admor and HICOUSTIX.”       He further stated:

          Just a heads up, was only able to charge $5K
          today. Will try again tomorrow for $5K and
          the balance of $1867.04 on Saturday.
          Charges will be under HICOUSTIX and not
          Admor as I’m transitioning to my new
          business and you’re one of the first orders.

Id. ¶¶ 10-11; Exhibit No. P-46.

          30.   Gaspar was confused and alarmed by these text

messages because she thought that she was doing business with

Admor, not Hicoustix.    She called her bank and learned that

$5,000 had been debited from Noho‘ana’s account.       Concerned

about who was charging her, Gaspar closed her bank account.

Gaspar Decl. ¶¶ 10-17.    Lessary later apologized for the

confusion and sent Gaspar a check for $5,000.       Id. ¶¶ 22-27;

Exhibit No. P-49; see also ECF No. 53, PageID # 922 (Lessary

testimony on cross examination).


                                  14
           31.   In early December 2018, Lessary texted Gaspar and

said, “Hey Rogene, checking in.    Can you please call in payment

today for the order.   I advised my boss that I’m leaving the

company and he’s treating the order as theft because I let it go

with no payment.”   Gaspar Decl. ¶ 29; Exhibit No. P-49 at 319.

Gaspar was concerned by the text message and went to discuss

with Santos what had happened with Lessary.    Gaspar Decl. ¶¶ 30-

32.   Gaspar continued to do business with Admor.   Id. ¶ 33.

           32.   Lessary sold eight orders of products through

Hicoustix while employed by Admor, which he admits he should not

have done.    Lessary Decl. ¶ 16; see also Exhibit No. P-5.    He

also admits that he made mistakes during his employment with

Admor and says he is prepared to account for them.    Lessary

Decl. ¶ 17.   He recognizes that he should not have represented

in his emails and in his dealings with Gaspar that Admor and

Hicoustix were affiliated.    ECF No. 53, PageID #s 922, 934, 953-

54 (Lessary testimony during cross examination).

           33.   Some contractors who worked with Lessary at

Killebrew and Admor continue to work with Lessary at Hicoustix

because of their long-standing relationships with him.    See

Ornellas Decl. ¶¶ 1-6; Goodnight Decl. ¶¶ 1-5; Allende Decl.

¶¶ 1-6; Geronomio Decl. ¶¶ 1-6.




                                  15
            34.   Hicoustix currently sells acoustical ceilings and

insulation products of vendors Rockfon, F-Sorb, and Service

Partners.    Lessary Decl. ¶ 34.

            Admor’s Termination of Lessary’s Employment.

            35.   The first time Lessary told Santos that he wanted

to start his own business was on December 13, 2018.      Stip. Facts

¶ 40.   Four days later, Admor’s counsel sent Lessary a cease and

desist letter titled “Unlawful Use and Misappropriation of

Product Lines, Customer Lists, Proprietary Information and Trade

Secrets of Admor HVAC.”    Id. ¶ 41; Exhibit No. P-32.   Then, on

December 19, 2018, Admor terminated Lessary’s employment.     Stip.

Facts ¶ 42.    Lessary was paid by Admor until December 26, 2018,

but he says that his compensation was not calculated correctly.

Id. ¶ 48.

            36.   In an email dated January 17, 2019, Santos told

Admor’s vendors that Lessary was no longer employed by Admor.

Exhibit No. P-57.    Admor did not notify contractors about

Lessary’s departure unless the contractors contacted Admor.     ECF

No. 53, PageID # 823 (Santos testimony during cross

examination).

            Harm to Admor from Lessary and Hicoustix.

            37.   Admor had been working on a project at Punahou

School from around March or April 2018.    Santos Decl. ¶ 76.   The

contractor customer was Creative Partition Systems, and the

                                   16
vendors were Rockfon and Soundseal.     Lessary had worked on this

project on behalf of Admor, but in late November 2018, though

still employed by Admor, he began working on the Punahou School

project through Hicoustix.   ECF No. 53, PageID #s 929-31

(Lessary testimony during cross examination).

           38.   Rockfon and Admor had an exclusive vendor

relationship that began in 2015.      On January 30, 2019, Rockfon

terminated Admor’s exclusive distributorship, stating that

Rockfon had “made the business decision to no longer endorse

exclusive distribution in Hawaii.”     Santos Decl. ¶ 62; Exhibit

Nos. P-50, P-56.   At this point, Admor is waiting for this

litigation to end before it decides whether to hire or train

someone new regarding the Rockfon line.     Stip. Facts ¶ 43.

Admor does not know whether Rockfon will change its business

relationship with Admor in any way if Lessary is allowed to

continue to do business with Rockfon.     Id. ¶ 44.

           39.   Santos believes that Admor’s reputation has been

harmed by Hicoustix, but does not know how far the damage

extends.   Santos Decl. ¶ 87.

           40.   Lessary had purchased insulation products for

Admor that Admor was left with in its warehouse and needed to

sell after Lessary was fired.   Id. ¶ 90.    It turns out that

Admor would have been left with this stock even if Lessary had



                                 17
not done anything inappropriate.      ECF No. 53, PageID # 814

(Santos testimony during cross examination).

           41.   Admor does not know whether F-Sorb will change

its business relationship with Admor in any way if Lessary is

allowed to continue to do business with F-Sorb.      Stip. Facts

¶ 45.   Admor is similarly uncertain whether Admor’s current

relationships with contractors Creative Partition Systems or CD

Builders might change if no injunction issues.      Id. ¶¶ 46, 47.

           Potential Impact on Lessary of Prohibiting Defendants
           from Working With Admor Customers and Vendors.

           42.   Lessary lives with his girlfriend and their three

minor children, all of whom rely on him for financial support.

Hicoustix is the sole source of income for his family.        Lessary

Decl. ¶¶ 38, 39.

           43.   Hicoustix would be out of business if prohibited

from working with the vendors and customers covered in Admor’s

requested injunction.    Id. ¶ 40.

           44.   Anthony Ornellas is a Project Manager with CD

Builders and has known Lessary since 2005.      Ornellas is

currently working with Lessary on a project for First Hawaiian

Bank in Pearlridge that is expected to be completed in September

2019.   If Lessary were barred from working with CD Builders, CD

Builders says it would be financially harmed by the delays

caused to the project.   Ornellas Decl. ¶¶ 1, 3, 7.


                                 18
           45.    Michael Goodnight is President of Goodnight’s

Corp. dba Construct Drywall Systems (“Construct Drywall”) and

has known Lessary since 2005.    Goodnight is currently working

with Lessary on a project for the Adolescent Treatment and

Healing Center in Kauai that is expected to be completed in June

2019.   If Lessary were barred from working with Construct

Drywall, Construct Drywall says it would be financially harmed

by the delays caused to the project.     Goodnight Decl. ¶¶ 1, 3,

6.

           46.    Steve Allende is a Project Estimator with Harner

Wall Systems (“Harner”) and has known Lessary since 2005.

Allende is currently working with Lessary on a project for

Hawaii Vision in Hilo that is expected to be completed in the

summer of 2019.    If Lessary were barred from working with

Harner, Harner says it would be financially harmed by the delays

caused to the project.    Allende Decl. ¶ 1, 3, 7.

           47.    Mario Geronimo is an Estimator/Project Manager

for Guy’s Superior Interior, Inc. (“Guy’s”), and has known

Lessary since 2004.    Geronimo is currently working with Lessary

on a Pali Momi Medical Center project in Aiea that is expected

to be completed in May 2019.    If Lessary were barred from

working with Guy’s, Guy’s says it would be financially harmed by

the delays caused to this project.     Geronimo Decl. ¶ 1, 3, 7.



                                  19
III.      CONCLUSIONS OF LAW.

          1.    The purpose of a preliminary injunction is to

preserve the status quo if the balance of equities so heavily

favors the moving party that justice requires the court to

intervene to secure the positions until the merits of the action

are ultimately determined.    Univ. of Texas v. Camenisch, 451

U.S. 390, 395 (1981).

          2.    “A plaintiff seeking a preliminary injunction

must establish [1] that he is likely to succeed on the merits,

[2] that he is likely to suffer irreparable harm in the absence

of preliminary relief, [3] that the balance of equities tips in

his favor, and [4] that an injunction is in the public

interest.”   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,

20 (2008) (citations omitted).

          3.    Winter makes clear that a preliminary injunction

may not issue when a plaintiff who demonstrates a strong

likelihood of prevailing on the merits shows only a possibility

of irreparable harm.    Small v. Avanti Health Sys., LLC, 661 F.3d

1180, 1187 (9th Cir. 2011) (citing Winter, 555 U.S. at 22).

          4.    The Supreme Court has cautioned that a

“preliminary injunction is an extraordinary remedy never awarded

as of right.”   Winter, 555 U.S. at 24 (2008) (citing Munaf v.

Geren, 553 U.S. 674, 689–90 (2008)).    Courts balance the



                                 20
competing claims of injury and consider the effect on each party

of granting or denying the injunction.

          5.    A court should not grant a preliminary injunction

“unless the movant, by a clear showing, carries the burden of

persuasion.”   Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)

(citation omitted).

          6.    Admor establishes one of the four preliminary

injunction factors.   Admor is likely to succeed on the merits of

some of its claims, but has not established that the remaining

three factors weigh in favor of granting the injunction it

seeks.   Balancing the four factors, the court concludes that a

preliminary injunction is not warranted in this case.

          Likelihood of Success on the Merits.

          7.    The Complaint asserts nine claims, but Admor’s

motion for preliminary injunction argues that it is likely to

succeed on the merits of only six of them: (1) violation of the

Defend Trade Secrets Act, 18 U.S.C. § 1836 (“DTSA”); (2) breach

of the duty of loyalty; (3) unfair competition under 15 U.S.C.

§ 1125(a); (4) unfair competition under section 480-2 of Hawaii

Revised Statutes; (5) tortious interference with prospective

business advantage; and (6) tortious interference with business

relations.   The court addresses the claims in order and

concludes that, on the present record, Admor is likely to

succeed on its claims of breach of the duty of loyalty, unfair

                                21
competition under 15 U.S.C. § 1125(a), and tortious interference

with prospective business advantage.

          8.    First, Admor fails to show on the present record

that Lessary violated the DTSA because Admor has not established

that Lessary misappropriated any Admor trade secrets.

          9.    The theft of trade secrets is prohibited by 18

U.S.C. § 1832, which states:

          (a) Whoever, with intent to convert a trade
          secret, that is related to a product or
          service used in or intended for use in
          interstate or foreign commerce, to the
          economic benefit of anyone other than the
          owner thereof, and intending or knowing that
          the offense will, injure any owner of that
          trade secret, knowingly—

                (1) steals, or without authorization
                appropriates, takes, carries away, or
                conceals, or by fraud, artifice, or
                deception obtains such information[.]

The DTSA allows for private civil actions to enforce § 1832: “An

owner of a trade secret that is misappropriated may bring a

civil action under this subsection if the trade secret is

related to a product or service used in, or intended for use in,

interstate or foreign commerce.”   18 U.S.C. § 1836(b)(1).

          10.   Section 1839(3) defines a “trade secret” as:

          [A]ll forms and types of financial,
          business, scientific, technical, economic,
          or engineering information, including
          patterns, plans, compilations, program
          devices, formulas, designs, prototypes,
          methods, techniques, processes, procedures,
          programs, or codes, whether tangible or
          intangible, and whether or how stored,
                                22
          compiled, or memorialized physically,
          electronically, graphically,
          photographically, or in writing if—

                (A) the owner thereof has taken
                reasonable measures to keep such
                information secret; and

                (B) the information derives independent
                economic value, actual or potential,
                from not being generally known to, and
                not being readily ascertainable through
                proper means by, another person who can
                obtain economic value from the
                disclosure or use of the information[.]

“[A] plaintiff who seeks relief for misappropriation of trade

secrets must identify the trade secrets and carry the burden of

showing that they exist.”   MAI Sys. Corp. v. Peak Computer,

Inc., 991 F.2d 511, 522 (9th Cir. 1993).   The plaintiff “should

describe the subject matter of the trade secret with sufficient

particularity to separate it from matters of general knowledge

in the trade or of special knowledge of those persons . . .

skilled in the trade.”   Imax Corp. v. Cinema Techs., Inc., 152

F.3d 1161, 1164-65 (9th Cir. 1998) (citing Univ. Analytics v.

MacNeal-Schwendler Corp., 707 F. Supp. 1170, 1177 (C.D. Cal.

1989)).

          11.   Section 1839(5) defines “misappropriation” as:

          (A) acquisition of a trade secret of another
          by a person who knows or has reason to know
          that the trade secret was acquired by
          improper means; or

          (B) disclosure or use of a trade secret of
          another without express or implied consent
          by a person who—
                                23
                (i) used improper means to acquire
                knowledge of the trade secret;

                (ii) at the time of disclosure or use,
                knew or had reason to know that the
                knowledge of the trade secret was—

                     (I) derived from or through a
                     person who had used improper means
                     to acquire the trade secret;

                     (II) acquired under circumstances
                     giving rise to a duty to maintain
                     the secrecy of the trade secret or
                     limit the use of the trade secret;
                     or

                     (III) derived from or through a
                     person who owed a duty to the
                     person seeking relief to maintain
                     the secrecy of the trade secret or
                     limit the use of the trade
                     secret[.]

          12.   Admor asserts that its trade secrets are “Admor’s

compilations of information (i.e. vendor and customer lists,

which encompass methods of operations including cost and pricing

information and marketing strategies and processes).”     ECF No.

56, PageID # 1048; ECF No. 62, PageID # 1181.   At the hearing,

Admor presented evidence regarding the computer database that

contains its vendor and customer lists.

          13.   Admor’s customer and vendor database--which

includes contact information, payment history, and purchase

order history--may constitute trade secret information.    Contact

information would generally not receive trade secret protection

because such information could be easily obtained and would not
                                24
have independent economic value.     However, “[c]ustomer

information such as sales history and customer needs and

preferences constitute trade secrets.”     Henry Schein, Inc. v.

Cook, 191 F. Supp. 3d 1072 (N.D. Cal 2016) (citing MAI Sys.

Corp., 991 F.2d at 521).   Admor has established that its

database contains this type of information.     Even though not all

of the information in the database is kept confidential, the

collective information in the database has taken years to

compile and is not publicly available.     See Pryo Spectaculars

N., Inc. v. Souza, 861 F. Supp. 2d 1079, 1089 (E.D. Cal. 2012)

(“[W]here the party compiling [] customer lists, while using

public information as a source, . . . expends a great deal of

time, effort and expense in developing the lists and treats the

lists as confidential in its business, the lists may be entitled

to trade secret protection” (quoting Fireworks Spectacular, Inc.

v. Premier Pyrotechnics, Inc., 147 F. Supp. 2d 1057, 1062-63,

1066 (D. Kan. 2001)).

          14.   Moreover, Admor has taken reasonable measures to

protect its customer and vendor database.     Admor requires all

employees to read and sign the “NON-DISCLOSURE OF CONFIDENTIAL

INFORMATION” clause of the Admor Employee Handbook, and Admor

requires a password to access its database.     Only current Admor

employees have access to the database, and only certain



                                25
employees can change customer information in the database.

Admor also has security cameras around its premises.

          15.   But even if Admor’s customer and vendor database

constitutes trade secret information, Admor has not established

that Lessary misappropriated the database.   Nothing in the

record suggests that Lessary acquired or disclosed anything from

the database.   Admor admits that it does not have any evidence

that Lessary took any customers lists, vendors lists, or pricing

and costing information with him when he left Admor.

          16.   Admor argues that “Hicoustix targeted profitable

customers and vendors whose relationships were established by

Admor” and that “all or a significant portion of every single

one of the Hicoustix vendors and customers were directed to

Hi[]coustix by Sonny using his status as an Admor employee.”

ECF No. 10, PageID # 74.   While Lessary was actively soliciting

business for Hicoustix as an Admor employee, Admor did not

establish by a preponderance of the evidence that Hicoustix

obtained those customers and vendors by using Admor’s database.

          17.   Notably, Lessary never signed any noncompete

agreement, nonsolicitation agreement, confidentiality contract,

or nonacceptance-of-business agreement with Admor.   Even if some

or all of Hicoustix’s customers and vendors previously worked

with Admor, that does not necessarily mean that Lessary

misappropriated Admor’s trade secret information.

                                26
          18.   Defendants demonstrated that Lessary was Admor’s

primary contact for many contractors and vendors, and that he

had relationships with some of them that predated Admor.

Rockfon, F-Sorb, and Service Partners became Admor vendors while

Lessary was with Admor, and he was the salesperson who knew

those vendors the best.   He was also the most knowledgeable

salesperson at Admor with respect to several contractors.    Other

contractors testified that they moved with Lessary from

Killebrew to Admor, and then from Admor to Hicoustix, because of

their long-standing working relationships with him.   The

evidence suggests that Lessary attracted customers and vendors

to Hicoustix by using his familiarity with them and his

expertise from years of working as a salesperson, not by using

Admor trade secret information.

          19.   The court notes that, in several emails to Admor

customers in which he copied his Hicoustix email address,

Lessary included pricing information for certain products.

Pricing information may be considered trade secret information

in some circumstances.    See Hilderman v. Enea TekSci, Inc., 551

F. Supp. 2d 1183, 1200 (S.D. Cal. 2008) (holding that there was

an issue of fact with respect to whether pricing information was

trade secret information).

          20.   However, Admor did not meet its burden of showing

that the specific pricing information included in these emails

                                  27
was Admor’s trade secret information.    See MAI Sys. Corp., 991

F.2d at 522.    Admor elicited testimony from Lessary that the

pricing information from one of the emails was not publicly

available, but that fact alone is insufficient to prove

entitlement to trade secret protection. 3   Admor failed, for

example, to demonstrate that it takes reasonable measures to

protect that pricing information.

          21.    The focus of Admor’s arguments in support of its

DTSA claim was undoubtedly its database and the compilation of

information therein.   See, e.g., ECF No. 62, PageID #s 1181-86,

1197-1205.   Admor mentioned pricing information in its

discussion of the database, but Admor “failed to sufficiently

identify the actual substance of putative trade secrets beyond

generalized categories of . . . pricing information.”     See

Mitigation Techs., Inc. v. Pennartz, No. ED CV 14-01954-AB

(SPx), 2015 WL 12656936, at *6 (C.D. Cal. Mar. 13, 2015)

(holding that plaintiffs did not offer evidence that its

customer list, quotations, pricing, and materials information

constituted trade secrets).   Admor did not connect the pricing

information contained in the emails to its database or otherwise

identify with “sufficient particularly” the boundaries of


3 During the hearing, Admor had no objection to publishing the
exhibits to the gallery, even when the court reminded the
parties of the allegations of trade secret information and of
the option of not publishing sensitive information. ECF No. 53,
PageID #s 780-82.
                                28
Admor’s trade secrets with respect to pricing information.       See

Imax Corp., 152 F.3d at 1164-65.

           22.   Second, Admor is likely prevail on its claim that

Lessary breached his duty of loyalty to Admor.     Defendants

concede this point.   ECF No. 15, PageID # 116.

           23.   “It is clear under Hawaii law that employees owe

their employer a duty of loyalty.”     Eckard Brandes, Inc. v.

Riley, 338 F.3d 1082, 1085 (9th Cir. 2003) (citing Stout v.

Laws, 37 Haw. 382, 392 (1946)).    An employee owes a duty “not to

compete with the principal concerning the subject matter of his

agency.”   Id. (quoting Restatement (Second) of Agency § 393).

“Although an employee ‘is entitled to make arrangements to

compete’ with his employer prior to terminating the employment

relationship, the employee is not ‘entitled to solicit customers

for such rival business before the end of his employment.’”      Id.

(quoting Restatement (Second) of Agency § 393 cmt. e).

           24.   Admor presented substantial evidence that, while

employed by Admor, Lessary began running Hicoustix and

communicated several times with Admor clients and vendors on

behalf of Hicoustix in order to build business for Hicoustix.

Lessary admits that, while employed by Admor, he made sales and

sought commissions for Hicoustix.      He was not merely “mak[ing]

arrangements,” but was “solicit[ing] customers for [a] rival

business before the end of his employment.”     Eckard Brandes, 338

                                  29
F.3d at 1085.   Admor is likely to prevail on this claim.   See

id. at 1086 (stating that a “classic case” of a breach of the

duty of loyalty involves employees forming their own partnership

and soliciting customers).

          25.   However, when Lessary stopped working as Admor’s

employee, he no longer owed them a duty of loyalty.   See

Restatement (Second) of Agency § 393 cmt. e; see also Phillips

v. Mabus, 894 F. Supp. 2d 71, 93 (D.D.C. 2012) (“[A]n employee’s

fiduciary duty ends upon termination of the employment

relationship.”).   At that point, because there was no noncompete

or nonsolicitation agreement in place, he was free to compete

with Admor and to solicit their customers.

          26.   Third, Admor is likely to prevail on its claim

that Lessary’s conduct constituted unfair competition under 15

U.S.C § 1125(a).

          27.   Section 1125(a), also referred to as § 43(a) of

the Lanham Act, provides in relevant part:

          Any person who, on or in connection with any
          goods or services, or any container for
          goods, uses in commerce any word, term,
          name, symbol, or device, or any combination
          thereof, or any false designation of origin,
          false or misleading description of fact, or
          false or misleading representation of fact,
          which—

                (A) is likely to cause confusion, or to
                cause mistake, or to deceive as to the
                affiliation, connection, or association
                of such person with another person, or
                as to the origin, sponsorship, or
                                 30
                 approval of his or her goods, services,
                 or commercial activities by another
                 person, or

                 (B) in commercial advertising or
                 promotion, misrepresents the nature,
                 characteristics, qualities, or
                 geographic origin of his or her or
                 another person’s goods, services, or
                 commercial activities,

          shall be liable in a civil action by any
          person who believes that he or she is or is
          likely to be damaged by such act.

15 U.S.C § 1125(a)(1).    “The Lanham Act was intended to make

‘actionable the deceptive and misleading use of marks,’ and ‘to

protect persons engaged in . . . commerce against unfair

competition.’”    Dastar Corp. v. Twentieth Century Fox Film

Corp., 539 U.S. 23, 28 (2003) (quoting 15 U.S.C. § 1127).      The

Act “applies to both registered and unregistered trademarks[.]”

Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp., 174 F.3d

1036, 1046 n.6 (9th Cir. 1999).    However, § 43(a) “does not have

boundless application as a remedy for unfair trade practices.”

Dastar, 539 U.S. at 29 (quoting Alfred Dunhill, Ltd. v.

Interstate Cigar Co., 499 F.2d 232, 237 (2nd Cir. 1974)).

“Because of its inherently limited wording, § 43(a) can never be

a federal codification of the overall law of unfair competition,

but can apply only to certain unfair trade practices prohibited

by its text.”    Id. (internal modifications, quotations, and

citation omitted).


                                  31
          28.   Lessary comingled his Admor and Hicoustix email

addresses by copying his Hicoustix email address on Admor-

related email correspondence and by using a Hicoustix signature

block when sending messages from his Admor email address.    In

his emails to Admor customers, Lessary also referred to a

partnership between Admor and Hicoustix and to an arrangement in

which Hicoustix received a commission for Admor sales.    No such

partnership or arrangement existed.   At least one Admor customer

expressed confusion in response to Lessary’s email

representations.

          29.   Another Admor customer, Rogene Gaspar, testified

that she was confused by Lessary’s suggestion that there was a

business relationship between Admor and Hicoustix.   Lessary used

Admor’s name in his text messages to Gaspar while seeking

payment for Hicoustix.   Gaspar was alarmed to find out that she

had paid Hicoustix $5,000 when she understood that her project

was being handled by Admor, and she cancelled her bank account

to prevent further payments to Hicoustix.

          30.   By using his Admor email address and Admor’s name

to conduct business for Hicoustix, Lessary was “likely to cause

confusion, or to cause mistake, or to deceive as to the

affiliation, connection, or association” of Hicoustix with

Admor.   These actions may have damaged Admor’s credibility and

reputation and likely violated § 43(a).

                                32
          31.   Fourth, Admor fails to show on the present record

that it is likely to win on its unfair competition claim under

chapter 480 of Hawaii Revised Statutes.     There is insufficient

evidence going to the amount of Admor’s damages resulting from

Lessary’s conduct.

          32.   “Unfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or

commerce are unlawful.”   HRS § 480-2.    Chapter 480 of Hawaii

Revised Statutes is a remedial statute that is construed

liberally.   See Cieri v. Leticia Query Realty, Inc., 80 Haw. 54,

68, 905 P.2d 29, 43 (1995).

          33.   An unfair competition claim requires proof of:

“(1) violation of HRS chapter 480; (2) which causes an injury to

the plaintiff’s business or property; and (3) proof of the

amount of damages.”   Davis v. Four Seasons Hotel Ltd., 122 Haw.

423, 435, 228 P.3d 303, 315 (2010) (citing Haw. Med. Ass’n v.

Haw. Med. Serv. Ass’n, Inc., 113 Haw. 77, 114, 148 P.3d 1179,

1216 (2006)).

          34.   Admor argues that Defendants’ conduct was

deceptive.   ECF No. 10, PageID # 77.    A deceptive act or

practice that violates chapter 480 is “(1) a representation,

omission, or practice that (2) is likely to mislead consumers

acting reasonably under the circumstances where (3) the

representation, omission, or practice is material.”     Courbat v.

                                33
Dahana Ranch, Inc., 111 Haw. 254, 262, 141 P.3d 427, 435 (2006).

Lessary actively pursued business for Hicoustix while employed

by Admor.    Lessary may have misled Admor customers by using both

his Admor and Hicoustix email addresses when communicating with

them, and by referring to an arrangement between Admor and

Hicoustix that did not exist.    This conduct might be a deceptive

act or practice under chapter 480 of Hawaii Revised Statutes.

Admor has shown that it likely satisfies the first element of

its unfair competition claim.

            35.   With respect to the second element, Admor

presented evidence that its business was injured by Lessary’s

conduct.    While employed by Admor, Lessary sold eight orders of

products through Hicoustix and sought commissions for Hicoustix.

Admor lost a project at Punahou School to Hicoustix, which began

working on the project while Lessary was still employed by

Admor.   There is also evidence that Admor’s reputation was

harmed when Lessary confused clients by soliciting business for

Hicoustix as an Admor employee.

            36.   However, Admor has failed to put forth any

evidence regarding the third element.    There is nothing in the

record regarding the amount of damage stemming from any of the

injuries allegedly caused by Defendants.    Without evidence going

to the third element, Admor cannot show that it will likely

prevail on its unfair competition claim.

                                  34
          37.   Fifth, Admor is likely to prevail on its claim of

tortious interference with prospective business advantage.

          38.   A claim for tortious interference with

prospective business advantage consists of five elements:

“(1) the existence of a valid business relationship or a

prospective advantage or expectancy that is reasonably probable

of maturing into a future economic benefit to the plaintiff;

(2) knowledge of the relationship, advantage, or expectancy by

the defendant; (3) purposeful intent to interfere with the

relationship, advantage or expectancy; (4) legal causation

between the act of interference and the impairment of the

relationship, advantage, or expectancy; and (5) actual damages.”

Wadsworth v. KSL Grand Wailea Resort, Inc., 818 F. Supp. 2d

1240, 1252 (D. Haw. 2010) (citing Meridian Mortg. Inc. v. First

Hawaiian Bank, 109 Haw. 35, 47-48, 122 P.3d 1133, 1145-46 (App.

2005)).

          39.   In its motion for preliminary injunction, Admor

argues that “[t]he evidence [will] show that Admor had

(a) exclusive relations with certain vendors including, but not

limited [to] Vendor A and Vendor B, (b) loyal relationships with

its customers, (c) was the primary services provider on Project

X; all of which provided Admor with economic relationships, and

(d) Defendants interfered with those existing relationships.”

ECF No. 10, PageID # 80.   Admor has not clearly identified who

                                35
Vendors A and B are or what Project X is.    Based on the evidence

presented, it appears that either Vendor A or B refers to

Rockfon and that Project X refers to the project at Punahou

School.

          40.     Admor likely satisfies the five elements of a

tortious interference claim based on the loss of the Punahou

School project.    Admor began servicing the project in March or

April 2018, and Lessary worked on the project as a salesperson

on behalf of Admor.    At some point, Lessary must have solicited

the Punahou School project for Hicoustix because, by November

2018, Hicoustix was working on the project.

          41.     Admor has a much weaker claim with respect to the

loss of the Rockfon exclusive distributorship.    Rockfon and

Admor had an exclusive vendor relationship beginning in 2015,

and on January 30, 2019, Rockfon terminated that relationship.

The letter from Rockfon terminating the relationship was

submitted as evidence, but nothing in the letter suggests that

Lessary or Hicoustix had any role in Rockfon’s decision.    Admor

has so far not demonstrated that Defendants legally caused Admor

to lose its exclusive distributorship.

          42.     Sixth and finally, Admor fails to show on the

present record that it is likely to win on its claim of tortious

interference with business relations.



                                  36
          43.   Using the same arguments described above, Admor

attempts to bring a claim based on tortious interference with

“business relations” that is separate from its “prospective

business advantage” tortious interference claim.     However,

Hawaii law does not recognize two distinct tortious interference

claims.   Indeed, Admor’s only support for claiming that it may

proceed with two tortious interference claims is a Ninth Circuit

case applying California law.   ECF No. 10, PageID #s 79-80

(citing TransWorld Airlines, Inc. v. Am. Coupon Exch., Inc., 913

F.2d 676, 689 (9th Cir. 1990)).    Admor does not show a

likelihood of success on a separate claim of tortious

interference with business relations.

          Irreparable Harm.

          44.   Admor has not established that it will suffer

irreparable harm in the absence of the injunction it seeks.

          45.   “Under Winter, plaintiffs must establish that

irreparable harm is likely, not just possible, in order to

obtain a preliminary injunction.”      All. For The Wild Rockies v.

Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).     A plaintiff has

the burden of demonstrating that the irreparable harm is

“immediate” and that a “sufficient causal connection” exists

between the harm and the allegedly wrongful acts.     L.A. Mem’l

Coliseum Comm. v. Nat’l Football League, 634 F.2d 1197, 1201



                                  37
(1980); Perfect 10, Inc. v. Google, Inc., 653 F.3d 976, 982 (9th

Cir. 2011).

          46.    Admor has not demonstrated that it will likely

suffer irreparable harm if this court declines to issue a

preliminary injunction.   Admor asserts that “[t]he substantial

evidence of irreparable harm is a compelling reason to preserve

the status quo as of April 1, 2018,” but it fails to clearly

identify what that evidence is.    See ECF No. 10, PageID # 81.

The evidence presented at the hearing suggests that, while

Lessary was employed by Admor, Admor was harmed by Lessary’s

actions seeking sales and commissions for Hicoustix instead of

for Admor, the loss of the Punahou School project to Hicoustix,

and the possible reputational harm caused by customer confusion.

The first two appear to be compensable with monetary damages.

“[E]conomic injury alone does not support a finding of

irreparable harm, because such injury can be remedied by a

damage award.”   Rent-A-Center, Inc. v. Canyon Television &

Appliance Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991); see

also L.A. Mem’l Coliseum, 634 F.2d at 1202 (“It is well

established [that] monetary injury [such as lost revenue] is not

normally considered irreparable.”).

          47.    Admor’s claim of reputational harm may go beyond

money damages.   Admor is correct that “the loss of clients and

market share is not economic loss that can be fully compensated

                                  38
by a damage award.”   ECF No. 10, PageID # 80 (quoting UARCO Inc.

v. Lam, 18 F. Supp. 2d 1116, 1125 (D. Haw. 1998)).    Similarly,

“[e]vidence of threatened loss of prospective customers or

goodwill certainly supports a finding of the possibility of

irreparable harm.”    Stuhlbarg Int’l Sales Co. v. John D. Brush &

Co., 240 F.3d 832, 842 (9th Cir. 2001).

          48.   However, Admor has not established that it will

lose customers and goodwill absent an injunction.    Admor admits

that it does not know whether there will be any change to

Admor’s relationships with contractors Creative Partition

Systems or CD Builders if no injunction issues.    Gaspar

testified that she would continue to do business with Admor.

Rockfon ended its exclusive vendor distributorship with Admor,

but it is unclear whether there was a causal connection between

Rockfon’s decision and Defendants’ conduct or whether Rockfron

has stopped doing business with Admor.    Admor does not know

whether Rockfon and F-Sorb would change their business

relationships with Admor in any way if Lessary is allowed to

continue to do business with them.     Any future loss of customers

and goodwill is speculative, and “[s]peculative injury does not

constitute irreparable injury.”    Goldie’s Bookstore, Inc. v.

Superior Court of State of Cal., 739 F.2d 466, 472 (9th Cir.

1984).



                                  39
          49.    Nor does the evidence suggest that Admor has

taken steps to mitigate the threat of irreparable harm it says

it faces from Defendants.    When Lessary left Admor, Admor

notified vendors of Lessary’s departure, but did not notify

contractors.    Admor further admits that it is waiting for the

litigation to end before it decides whether to hire or train

someone regarding the Rockfon line, even though Rockfon requires

training to sell its products.    On the present record, the court

sees no immediate risk that, absent an injunction, Admor will in

the future lose clients, market share, or goodwill that it now

has.

          Balance of Equities.

          50.    The balance of equities tips in Defendants’

favor.

          51.    “To determine which way the balance of the

hardships tips, a court must identify the possible harm caused

by the preliminary injunction against the possibility of the

harm caused by not issuing it.”    Univ. of Haw. Prof'l Assembly

v. Cayetano, 183 F.3d 1096, 1108 (9th Cir. 1999).    The balance

of hardships generally tips in a plaintiff’s favor when an

injunction would “do no more than require [a] [d]efendant to

comply with federal and state . . . laws.”    Schein, 191 F. Supp.

3d at 1077 (quoting Dish Network L.L.C. v. Ramirez, No. 15-cv-

04712-BLF, 2016 WL 3092184, at *7 (N.D. Cal. June 2, 2016)).

                                  40
           52.   Admor seeks an injunction that would, among other

things, prevent Defendants from “servicing any [and] all

entities and individuals who were Admor customers and vendors”

as of April 1, 2018, or, according to its Proposed FoF/COL,

December 19, 2018.   ECF No. 1, PageID # 83; ECF No. 29, PageID

# 498.   Lessary testified that an injunction prohibiting him

from working with Admor’s former customers and vendors would put

Hicoustix out of business.    See Cy Wakeman, Inc. v. Nicole Price

Consulting, LLC, 284 F. Supp. 3d 985, 995 (D. Neb. 2018)

(concluding that the balance of harms tips in favor of defendant

when granting the injunction would close defendant’s business).

As Lessary is the sole source of income for his family, he would

suffer great financial hardship if unable to run Hicoustix.

           53.   Admor argues that “[p]reserving the status quo of

April 1, 2018 by precluding Defendants from servicing customers

or vendors that were taken based on the misappropriation of

Trade Secrets, breach of the duty of loyalty, unfair

competition, and tortious interference will put Defendants in

the position they would be in had they used honest means to

enter the Hawaii market.”    ECF No. 10, PageID # 82.   However,

Admor has not established which, if any, customers and vendors

were misappropriated by Defendants.    Importantly, Lessary never

signed any noncompete agreement, nonsolicitation agreement,

confidentiality contract, or nonacceptance-of-business agreement

                                 41
with Admor.   He is therefore not currently restricted from

soliciting and servicing clients and vendors who also work with

Admor.

           54.   Moreover, Admor admits that Lessary worked with

only 100 of Admor’s 2,042 customers and 23 of Admor’s 423

vendors.   In its Proposed FoF/CoL and at the hearing, Admor

narrowed its requested injunction to cover only 211 active

customers and 199 active vendors.     Even so, Admor is hoping to

prevent Defendants from working with customers and vendors who

never worked with Lessary while he was with Admor.    The

requested injunction would not preserve the status quo; it would

make Defendants significantly worse off and give Admor a

competitive advantage going forward.

           55.   Admor also argues that “Defendants’ unlawful

conduct threatens to destroy years of dedicated work by Admor.”

ECF No. 10, PageID # 82.    But Admor has not demonstrated that

such an ongoing threat exists or that Admor is currently at risk

of losing business based on any unlawful conduct by Defendants.

           56.   Admor cites to WHIC LLC v. NextGen Laboratories,

Inc., 341 F. Supp. 3d 1147 (D. Haw. 2018), arguing that it

stands for the proposition that an injunction is warranted

“where all of the former employee’s new business consisted of

misappropriated clients.”    ECF No. 20, PageID # 244.   In that

case, the court concluded after an evidentiary hearing that

                                 42
Heidi Maki, a defendant and the plaintiff’s former employee, had

actively recruited clients away from the plaintiff by using the

plaintiff’s trade secret information and by lying about several

aspects of the plaintiff’s business.   See 341 F. Supp. at 1164-

66.

          57.   Admor’s reliance on WHIC is misplaced.    Unlike

the plaintiff in WHIC, Admor has not presented evidence

establishing that, but for his wrongful conduct, Lessary would

not be working with Admor’s former clients or that Lessary’s

business is made up solely of misappropriated clients.    Lessary

worked with several of Hicoustix’s current clients before

working for Admor, and those clients’ decisions to continue

working with him may be based on their long-standing business

relationships, not on any lies Lessary told them about Admor.

          58.   The potential hardship to Defendants of the

requested injunction outweighs the threatened injury to Admor.

          Public Interest.

          59.   Admor has not demonstrated that an injunction

would be in the public interest.

          60.   The Ninth Circuit has explained:

          The plaintiffs bear the initial burden of
          showing that the injunction is in the public
          interest. See Winter, 129 S.Ct. at 378.
          However, the district court need not
          consider public consequences that are
          “highly speculative.” In other words, the
          court should weigh the public interest in
          light of the likely consequences of the
                                43
            injunction. Such consequences must not be
            too remote, insubstantial, or speculative
            and must be supported by evidence.

Stormans, Inc. v. Selecky, 586 F.3d 1109, 1139 (9th Cir. 2009)

(some quotations and citations omitted).     “The public interest

inquiry primarily addresses [the] impact on non-parties rather

than parties.”    Sammartano v. First Judicial Dist. Court, 303

F.3d 959, 974 (9th Cir. 2002), abrogated on other grounds by

Winter, 555 U.S. at 22.

            61.   Admor argues that the public interest weighs in

favor of granting injunctive relief because “[t]rade secrets are

broadly defined by Congress and the Hawaii State Legislature,”

and “the Hawaii State Legislature has placed great emphasis on

preventing unfair competition.”     ECF No. 10, PageID # 82.   These

alleged public consequences are “too remote, insubstantial, or

speculative” and are not “supported by evidence.”     Stormans, 586

F.3d at 1139.     State and federal laws protecting trade secrets

and preventing unfair competition do not provide that the public

interest is served in every case alleging trade secret

violations or unfair competition.      Without more, Admor fails to

meet its burden of showing that the injunction is in the public

interest.

            62.   Moreover, Defendants submitted several

declarations from customers who are working with Defendants on

ongoing projects.    Those customers say they would be financially

                                  44
harmed if Defendants were barred from working with them because

of the resulting delays to those projects, presumably as the

third parties sought replacements for Hicoustix.      The third

parties who would be harmed by Admor’s requested injunction

weigh against a finding that the injunction is in the public

interest.

IV.         ORDER.

            Admor does not show that the extraordinary remedy of a

preliminary injunction is warranted here.    Admor’s motion for

preliminary injunction is denied.

            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, June 18, 2019.




                           /s/ Susan Oki Mollway

                           Susan Oki Mollway
                           United States District Judge


Admor HVAC Products, Inc. v. Robert Sonny Lessary, et al., Civ.
No. 19-00068 SOM-KJM; FINDINGS OF FACT, CONCLUSIONS OF LAW, AND
ORDER DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION.




                                 45
